Exhibit 10.6

 

Amendment No.1

 

To

 

Amended and Restated

Brokerage Business

Quota Share Reinsurance Agreement

 

 

This is Amendment Number 1 (this “Amendment”), dated as of the date set forth
below to the Amended and Restated Brokerage Business Quota Share Reinsurance
Agreement (“Agreement”), dated August 30, 2006, by and among Tower Insurance
Company of New York and Tower National Insurance Company (collectively the
“Company”) and CastlePoint Reinsurance Company, Ltd. (“Reinsurer”), effective as
of April 1, 2006.

 

RECITALS

 

A.                                   The parties entered into the Agreement
effective as of April 1, 2006, whereby the Reinsurer agreed to reinsure
Brokerage Business written by the Company subject to the terms and conditions as
set forth in the Agreement.

 

B.                                     The parties now desire to further amend
the Agreement in accordance with paragraph B of Article XXIV of the Agreement.

 

Now therefore, in consideration of the foregoing, of the mutual covenants and
undertakings as set forth below, and for other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, the parties hereby
agree as follows:

 

1.                                       Amendment

 

        A.            Effective April 1, 2006, Article V, Exclusions, paragraph
K is revised to read as follows:

 

“Pollution loss or liability excluded by the provisions of the applicable ISO
Pollution Exclusionary language drafted by the Company in use at the time the
policy involved is written or renewed and where available per filed rule and not
precluded by regulatory constraint.  Further, the Reinsurers agree that this
exclusion shall not apply in any case where the Company has included such
language in an original policy and/or as an endorsement to an original policy
but has sustained a loss as a result of such exclusionary language being
declared invalid or inapplicable by a court of law.”

 

B.            Effective July 1, 2006, Article VI, Reinsurance Coverage,
paragraph A is revised to read as follows:

1


--------------------------------------------------------------------------------



“UPON THE CONTRIBUTION OF CAPITAL TO REINSURER BY ITS PARENT IN THE AMOUNT OF AT
LEAST $156 MILLION, THE COMPANY SHALL AUTOMATICALLY AND OBLIGATORILY CEDE TO THE
REINSURER, AND THE REINSURER SHALL BE OBLIGATED TO ACCEPT AS ASSUMED
REINSURANCE, A 40% QUOTA SHARE PORTION OF THE NET LIABILITIES WITH RESPECT TO
SUCH POLICIES, SUBJECT TO ADJUSTMENT AS SET FORTH BELOW.  THE COMPANY MAY, IN
ITS SOLE DISCRETION, CHANGE THE QUOTA SHARE PARTICIPATION OF THE REINSURER, FROM
TIME TO TIME, AS OF ANY SIX MONTH ANNIVERSARY DATE OF THE EFFECTIVE DATE OF THIS
AGREEMENT UPON NOT LESS THAN THIRTY (30) DAYS PRIOR WRITTEN NOTICE TO THE
REINSURER, UNLESS SUCH NOTICE IS WAIVED BY THE REINSURER, AND PROVIDED, HOWEVER,
THAT THE COMPANY AND THE REINSURER MAY AGREE TO CHANGE THE REINSURER’S QUOTA
SHARE PARTICIPATION AS OF ANY CALENDAR QUARTER, WITH ALL SUCH CHANGES BEING
AFFIXED TO THE AGREEMENT; PROVIDED FURTHER, HOWEVER, THAT THE QUOTA SHARE
PARTICIPATION OF THE REINSURER SHALL AT ALL TIMES DURING THE TERM OF THIS
AGREEMENT BE A MINIMUM OF 25% AND A MAXIMUM OF 45%, AND PROVIDED FURTHER THAT
THE QUOTA SHARE PARTICIPATION OF THE REINSURER DOES NOT EXCEED $150 MILLION FOR
THE 12 MONTH PERIOD ENDED MARCH 31, 2007, WITH SUCH MAXIMUM AMOUNT SUBJECT TO A
25% GROWTH FACTOR PER YEAR THEREAFTER. IF THE REINSURER’S QUOTA SHARE
PARTICIPATION MAXIMUM OF $150 MILLION (SUBJECT TO THE GROWTH FACTOR) IS ATTAINED
IN ANY TWELVE MONTH PERIOD ENDED MARCH 31, THEN THE QUOTA SHARE PARTICIPATION
PERCENTAGE, WHICH SHALL APPLY TO ALL PREMIUMS AND LOSSES ON A PRO-RATED BASIS
FOR SUCH PERIOD, SHALL BE DECREASED FOR THAT 12 MONTH PERIOD EVEN IF SUCH
PARTICIPATION IS BELOW 25%. EACH SUCH CHANGE SHALL APPLY TO POLICIES ISSUED OR
RENEWED AFTER THE EFFECTIVE DATE OF SUCH CHANGE. NOTWITHSTANDING THE FOREGOING,
IF THE COMPANY WRITES BUSINESS OF THE TYPE THAT IT HAS HISTORICALLY NOT WRITTEN
OR WRITES MORE THAN 25% OF ITS GROSS WRITTEN PREMIUMS OUTSIDE THE STATE OF NEW
YORK IN ANY 12 MONTH PERIOD ENDING ON THE ANNIVERSARY DATE OF THIS AGREEMENT,
THEN THE REINSURER HAS THE RIGHT TO REFUSE TO REINSURE SUCH BUSINESS THAT THE
COMPANY HAS NOT HISTORICALLY WRITTEN AND SUCH EXCESS BUSINESS WRITTEN OUTSIDE
THE STATE OF NEW YORK. FURTHERMORE, FOR THE PERIOD BEGINNING APRIL 1, 2007, TO
THE EXTENT THAT THE TOTAL AMOUNT CEDED TO THE REINSURER AND POOLED WITH
CASTLEPOINT INSURANCE COMPANY (“CPIC”) EXCEEDS 43.75% OF COMPANY’S BROKERAGE
BUSINESS PREMIUMS, THE AMOUNT OF PROPERTY CATASTROPHE PREMIUMS CEDED THAT WILL
BE PAID BY THE REINSURER SHALL BE 30% OR THE TOTAL AMOUNT, WHICHEVER IS LESSER,
OF PROPERTY CATASTROPHE PREMIUMS CEDED BY THE BROKERAGE POOL LESS THE AMOUNT
PAID BY CPIC UNDER THE BROKERAGE BUSINESS POOLING AGREEMENT, AND, FOR THE PERIOD
BEGINNING APRIL 1, 2007, TO THE EXTENT THAT THE TOTAL AMOUNT CEDED TO THE
REINSURER AND POOLED WITH CPIC EXCEEDS 43.75% OF THE COMPANY’S BROKERAGE
BUSINESS PREMIUMS,  THE AMOUNT OF PROPERTY CATASTROPHE LOSSES INCURRED THAT WILL
BE PAID BY THE REINSURER SHALL BE 30% OR THE TOTAL AMOUNT, WHICHEVER IS LESSER,
OF PROPERTY CATASTROPHE LOSSES ACTUALLY INCURRED WITHIN THE PROPERTY CATASTROPHE
DEDUCTIBLE FOR THE BROKERAGE POOL LESS THE AMOUNT PAID BY CPIC UNDER THE
BROKERAGE BUSINESS POOLING AGREEMENT,

2


--------------------------------------------------------------------------------


The quota share participation of the Reinsurer effective July 1, 2006 shall
apply to new and renewal business written by the Company after July 1, 2006.”

 

C.                                     Effective January 1, 2007, Tower National
Insurance Company shall be neither a party nor a company within the definition
of Company and shall not cede any premiums or losses directly to the Reinsurer.

 

D                                       The first sentence of Article III,
paragraph A, shall read “This Agreement is effective 12:01 a.m., Eastern
Standard Time, April 1, 2006 (the Effective Date”) and shall have a term of four
(4) years.

 

2.                                                               Miscellaneous

 

A.            Except as specifically set forth in this Amendment, the Agreement
shall remain in full force and effect without modification thereto.

 

B.            This Amendment may be executed by the parties hereto in any number
of counterparts, and by each of the parties hereto in separate counterparts,
each of which counterparts, when so executed and delivered, shall be deemed to
be an original, but all such counterparts shall together constitute but one and
the same instrument.

 

C.            This Amendment and all actions arising out of or in connection
with this Amendment shall be governed by and construed according to the laws of
the State of New York, exclusive of the rules with respect to conflict of laws.

3


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Company and the Reinsurer have caused this Agreement to
be executed.

 

 

TOWER INSURANCE COMPANY OF NEW YORK

 

 

By:

/s/ Francis M. Colalucci

 

 

Name:

Francis M. Colalucci

 

 

Title:

Senior Vice President and Chief Financial Officer

 

 

Date:

January 11, 2007

 

 

 

 

TOWER NATIONAL INSURANCE COMPANY

 

 

By:

/s/ Francis M. Colalucci

 

 

Name:

Francis M. Colalucci

 

 

Title:

Senior Vice President and Chief Financial Officer

 

 

Date:

January 11, 2007

 

 

 

 

CASTLEPOINT REINSURANCE COMPANY, LTD.

 

 

By:

/s/ Joel S. Weiner

 

 

Name:

Joel S. Weiner

 

 

Title:

Senior Vice President and Chief Financial Officer

 

 

Date:

January 11, 2007

 

 

4


--------------------------------------------------------------------------------